Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-31-2005

Shemonsky v. Resolution Trust
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4649




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Shemonsky v. Resolution Trust" (2005). 2005 Decisions. Paper 1111.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1111


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL

              UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT

                            NO. 04-4649
                         ________________

                    MICHAEL R. SHEMONSKY,

                                   Appellant

                                    v.

              RESOLUTION TRUST CORPORATION

              ____________________________________

            On Appeal From the United States District Court
                For the Eastern District of Pennsylvania
                       (D.C. Civ. No. 93-cv-0004)
             District Judge: Honorable Bruce W. Kauffman
            _______________________________________


              Submitted Under Third Circuit LAR 34.1(a)
                           May 18, 2005

Before: NYGAARD, VAN ANTWERPEN AND STAPLETON, CIRCUIT JUDGES

                        (Filed May 31, 2005 )


                     _______________________

                            OPINION
                     _______________________
PER CURIAM

       Michael Shemonsky appeals the District Court’s order dismissing his “Motion for

60(b) Judicial Fraud by the Court of Appeals” 1 and his “Motion to Discover Ernst &

Young, LLP Accounting Files.” In his Rule 60(b) motion, Shemonsky requested the

return of the assets of Atlantic Financial Federal and monetary damages. In the discovery

motion, Shemonsky sought the accounting files of Atlantic Financial Federal held by

Ernst & Young. The District Court dismissed the motions because it determined

Shemonsky had been enjoined from filing pleadings in the District Court for the Eastern

District of Pennsylvania and had not received approval for the filing of the motions. The

District Court also ordered that no further pleadings be docketed in the case without prior

approval by the Court. Shemonsky filed a timely notice of appeal and we have jurisdiction

under 28 U.S.C. § 1291.

       While the District Court in its February 22, 1993 order gave Shemonsky thirty days

to show cause why he should not be enjoined, it appears from the docket and the record

that the District Court never subsequently entered an injunction against Shemonsky.

However, we may affirm the District Court on any ground supported by the record.

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). Shemonsky did not set forth

any adequate basis for the relief that he sought in the motions.

   1
     Although the title of the motion implies fraud by this Court, because Shemonsky
does not make any specific allegations of fraud and none of the members of this panel
participated in the 1990 appeal he submitted to support the motion, we decline to recuse
ourselves.

                                             2
      Because the instant motions are clearly without merit, we will affirm the District

Court’s order.




                                            3